Memorandum.
The proceedings of the board of adjustment of the town of Westfield, denying the petition of appeal uf the prosecutors from the refusal of the building inspector of the town of Westfield to grant a permit for the erection of a two-family residence by the prosecutors are hereby set aside, with costs. The facts of this case fall within the ruling of the Supreme Court in Hendy v. Ackerman, 5 N. J. Adv. R. 600, where, under a like state of facts, the action of the board was set aside. The cited case is controlling.